Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s submission of response was received on 12/17/2020.  Presently claims 1-17 are pending.

Response to Arguments
Drawings and specification objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Double patenting rejection still standing.
Applicant's arguments filed 12/17/2020 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

With respect to claims 1 and 13, the Applicant argued that “It is clear that the following elements are not taught in Ito: - a back wall surrounding the inlet port; and - an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port. The elements listed below are not present in Ito in the same way as is claimed in the present application. The internal wall in Ito (see Figure 1) does 

In response to this argument, the prior art of Ito disclose a back wall surrounding the inlet port (see fig.4 below, fig.1: the wall of the element (21) or (20)); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see figs.1 and 4 below).
Accordingly, this argument is not persuasive.


    PNG
    media_image1.png
    656
    724
    media_image1.png
    Greyscale



















    PNG
    media_image2.png
    789
    813
    media_image2.png
    Greyscale





































With respect to claims 2, 8 and 9, the Applicant argued that “Applicant has taken note of the Examiner's rejection but respectfully submits that the Examiner's analysis refers to Figure 4 rather than looking at Figure 1. Applicant further submits that the material inlet port (20) and the material outlet port (14) in Ito are perpendicular to one another while in the present invention they are located in line with one another.
the entire width of the spray does not reach inside the exit port. In fact, none of it reaches inside the exit port. That is clear from the design of the device and the idea behind the device. If the spray reached inside the exit port, then it would not be able to create a vortex which would carry the material towards the exit port.
the injection ports are not offset in Ito, they are perpendicular to the outlet port”

In response to this argument, the element (20) in the prior art of Ito is a jet nozzle that corresponding to the “high velocity accelerator of the claims of the Applicant”;
The element (14) is a discharge port of the comminuted powder, the Examiner did not use a reference number (14) as “a material outlet port”;
The material outlet port of the element (20) is different from the discharge port (14) of the comminuted powder;
In the annotated figures 1 and 4 of the prior art of Ito, the Examiner clearly referred to the place where the material exit from the tapered is or neck section as “a material outlet port” (see figs.1 and 4 above);

Therefore, regarding claim 2 Ito disclose the material inlet port comprises a center point which is in linear alignment with a center point of the material outlet port (see fig.4 above: the material inlet is linearly aligned with outlet).
Regarding claim 8, Ito disclose the the entire width of the spray stream reaches inside the exit port (fig.2).
Regarding claim 9, Ito disclose wherein each one of said injection ports are adjusted at angle offset from a straight line between the outlet port and said injection port (fig.3)(paragraph 0079 and 0082).

Accordingly, this argument is not persuasive.

With respect to claims 11, the Applicant argued that the prior art of Ito does not disclose claims 10 and 11,

 	In response to this argument, figure 2 also shows the stream flows to meet ad cross each other.
Accordingly, this argument is not persuasive.
With respect to claim 11, “Applicant further submits that the streams do not intersect, but if they were to, they would certainly not intersect at a point beyond the outlet port”.
In response to this argument, please see the Examiner response above with respect the “the outlet port” location.
Accordingly, this argument is not persuasive.

With respect to claims 5-7, the Applicant argued that the rejection over Ito (US20120037736A1) in view of Pao (US6283833B1) and further in view of Mitch (US20110168808A1) is overcome and request withdrawal.

In response to this argument, the prior art of Mitch is a secondary art, the prior art of Mitch is related to high velocity accelerator (abstract);
The Applicant’s disclosure is related to high velocity accelerator (abstract),
The prior art of Ito is related to high velocity accelerator (abstract);
So, the prior art of Ito and Mitch are the same technical field of the Applicant’s disclosure;
Further, there is no need for the prior art of Mitch to disclose all the elements of the claims because the prior art of Mitch is a secondary art;
Mitch disclose a nozzle (corresponding to accelerator) (abstract and paragraph 0003), configured to inject a fluid in a fan-spray pattern (paragraph 0059);
The Examiner use the prior art of Mitch only to teach “the injection ports are adapted to inject a fluid in a fan-spray pattern” then modifying the primary art of Ito to include the injection ports are adapted to inject a fluid in a fan-spray pattern because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
Regarding claim 6, Mitch teaches wherein the fan-spray pattern of each one of the plurality of injection ports are adjusted to meet at a center point within the outlet pipe (paragraph 0055: adjust the spray angle i.e. the direction).

Regarding claim 7, Mitch teaches the fan-spray pattern of each one of the plurality of injection ports are adjusted to have an effective spray width not greater than the diameter of the outlet pipe (paragraph 0038: adjust the size).

Accordingly, this argument is not persuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, of copending Application No. (16153434). broader in at least one aspect and do not recite additional features claimed in co-pending application (16153434) claims.

For independent claim 1:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  
Co-pending application (16153434) claims 1 and 6
Present application (16153419) claim 1
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.



a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.




Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, of copending Application No. (16153434). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153419) claims are broader in at least one aspect and do not recite additional features claimed in co-pending application (16153434) claims.

For independent claim 13:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the co-pending application claims) what elements have been excluded in the presentation of the present application claims.  
Co-pending application (16153434) claims 1 and 6
Present application (16153419) claim 13
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.
introducing a slurry of material into a high velocity accelerator (this limitation is from claim 1 which claim 6 depends on),,


a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.
a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Pao (US6283833B1).
Regarding claims 1, Ito disclose a high velocity accelerator (abstract, fig.1: (20) (paragraphs 0071-0072):
an internal chamber (see fig.1 below);
a material inlet port (see fig.1 below);
a material outlet port (see fig.1 below);
a back wall surrounding the inlet port (see fig.4 below); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see fig.4 below), 
the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 below);
an injection ports positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port having a diameter smaller than the diameter of the internal chamber (see fig.1 below),
and the injection ports are adapted to inject at a high rate of displacement a gas which (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)), in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port (see fig.1 below and fig.2).






    PNG
    media_image1.png
    656
    724
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    789
    813
    media_image2.png
    Greyscale






















Ito does not disclose a plurality of injection ports positioned along the periphery of the internal wall; 
Pao disclose an accelerator that utilize an ultra-high pressure water to accelerate particles (col.9 lines 1-38);
a plurality of injection ports (fig.1: (60) and (62)) positioned along the periphery of the internal wall (col.9 lines 33-38),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include a plurality of injection ports positioned along the periphery of the internal wall as taught by Pao because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Ito disclose the material inlet port comprises a center point which is in linear alignment with a center point of the material outlet port (see fig.4 above: the material inlet is linearly aligned with outlet).

Regarding claim 3, Ito disclose the material inlet port is in fluid communication with an inlet pipe and comprises a center point which is in linear alignment with a cylindrical axis of the inlet pipe (see figs.1 and 4 above: the material inlet is linearly aligned with an inlet pipe (dotted line), the inlet pipe is linear alignment with cylindrical axis of the inlet pipe).

Regarding claim 4, Ito disclose the material outlet port is in fluid communication with an outlet pipe and comprises a center point which is in linear alignment with a cylindrical axis of the outlet pipe (see figs. 1 and 4 above: the material inlet is linearly aligned with outlet).

Regarding claim 8, Ito disclose the entire width of the spray stream reaches inside the exit port (fig.2).

Regarding claim 9, Ito disclose wherein each one of said injection ports are adjusted at angle offset from a straight line between the outlet port and said injection port (fig.3)(paragraph 0079 and 0082).

Regarding claim 10, Ito disclose each one of the plurality of injection ports, in operation, projects a stream of liquid which will intersect, at a pre-determined point, with the stream of each one of the other injection port (see fig.4 above: the two operation gas are intersected in pre-determined point).

Regarding claim 11, Ito disclose the pre-determined point where streams intersect will be located beyond the outlet port within the outlet pipe (see fig.4 above: the two operation gas are intersected in pre-determined point which located beyond the outlet port).

Regarding claim 12, Ito disclose the internal chamber is adapted to receive a slurry at high pressure (paragraph 0131).

Regarding claims 14:
 the system of the Ito carry out the limitation “wherein said use on sand particles increases the sphericity of said sand particles”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Regarding claims 15, Ito disclose use of a high velocity accelerator according to claim 1 to accelerate material processed there through (abstract and paragraph 0073).
Regarding claims 16, Ito disclose a method of using a high velocity accelerator according to claim 1, wherein said method comprises:
 the steps of introducing material (fig.1: (32)) into said high velocity accelerator and recovering resulting material from the outlet port (see fig.1 above and fig.2).

Regarding claims 17, Ito disclose the step of preparing a slurry containing the material prior to introducing such into the high velocity accelerator (fig.1: crushed material, the system of Ito capable to process a slurry).

Regarding claims 13, Ito disclose:
an internal chamber (see fig.1 above);
a material inlet port (see fig.1 above);
a material outlet port (see fig.1 above);
a back wall surrounding the inlet port (see fig.4 above); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see fig.4 above), 
the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 above);
an injection ports positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port having a diameter smaller than the diameter of the internal chamber (see fig.1 above),
and the injection ports are adapted to inject at a high rate of displacement a gas which (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)), in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port (see fig.1 above and fig.2).
a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator (fig.1: (32)).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Pao (US6283833B1) and further in view of Mitch (US20110168808A1).
Regarding claim 5, Ito does not disclose the injection ports are adapted to inject a fluid in a fan-spray pattern.

Mitch disclose a nozzle (corresponding to accelerator) (abstract and paragraph 0003), configured to inject a fluid in a fan-spray pattern (paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include the injection ports are adapted to inject a fluid in a fan-spray pattern as taught by Mitch because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 6, Mitch teaches wherein the fan-spray pattern of each one of the plurality of injection ports are adjusted to meet at a center point within the outlet pipe (paragraph 0055: adjust the spray angle i.e. the direction).

Regarding claim 7, Mitch teaches the fan-spray pattern of each one of the plurality of injection ports are adjusted to have an effective spray width not greater than the diameter of the outlet pipe (paragraph 0038: adjust the size).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725